DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 45-49, 51-52, 54-55, 57-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaffinger (EP 1 475 996 B1) hereinafter Pfaffinger.
Regarding claim 1, Pfaffinger teaches A method of producing an acoustic radiation pattern (“This invention relates generally to the field of audio-signal processing and more particularly to a stereo audio-signal reproduction system, which provides improved sound-source imaging and accurate perception of desired source-environment acoustics.” in ¶[0001]), the method comprising: receiving an input audio signal representing a first acoustic radiation pattern (“Two stereo input signals 10, 11 are fed into the non-linear compensation unit 8 to which the linear compensation unit 7 is connected downstream.” in ¶[0076]); and generating an acoustic monopole and an acoustic dipole based on the input audio signal (“Another loudspeaker arrangement 650 is shown in FIG. 16A, with the processing 
Regarding claim 45, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising wherein the input audio signal comprises: a first signal component corresponding to a left side of the first acoustic radiation pattern; and a second signal component corresponding to a right side of the first acoustic radiation pattern (“the embodiment shown in FIG. 25 comprises only two loudspeakers 850, 851 but can be adapted easily to three and more loudspeakers (or groups of loudspeakers). The loudspeakers 850, 851 are supplied with stereo signals, i. e. a left channel signal L and right channel signal R.” in ¶0166]).
Regarding claim 46, Pfaffinger teaches the method of claim 45, Pfaffinger further teaches the method further comprising wherein: the first signal component represents a recording of the first acoustic radiation pattern captured by a first recording device (microphone 4 in Fig. 1); and the second signal component represents a recording of the first acoustic radiation pattern captured by a second recording device (The microphone 5 in Fig. 1 and “The means for providing two input signals may comprise means for reformatting stereo audio signals into binaural signals.” In ¶[0017]).
Regarding claim 47, Pfaffinger teaches the method of claim 45, Pfaffinger further teaches the method further comprising generating the acoustic monopole (“while a similar symbol in closed baffle 
Regarding claim 48, Pfaffinger teaches the method of claim 45, Pfaffinger further teaches the method further comprising generating the acoustic dipole (“a single-diaphragm-loudspeaker symbol in open baffle represents a dipole radiator 652” in ¶[0128]) based on a difference between the first signal component and the second signal component (In Fig. 16A the signal produced by 652 is L-R divided by S-A).
Regarding claim 49, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising wherein the first acoustic radiation pattern corresponds to a binaural recording (“To obtain the binaural recordings to be processed, an accurate model of the human head fitted with carefully made ear-canal microphones,” in ¶[0100]). 
Regarding claim 51, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising generating the acoustic monopole at a first transducer (“while a similar symbol in closed baffle represents a monopole radiator 654.” in ¶[0128]) and generating the acoustic dipole at least one second transducer (“a single-diaphragm-loudspeaker symbol in open baffle represents a dipole radiator 652” in ¶[0128]).
Regarding claim 52, Pfaffinger teaches the method of claim 51, Pfaffinger further teaches the method further comprising wherein the at least one second transducer comprises a first source and a second source configured to emit acoustic radiation in substantially opposite directions to each other (“The front-side and back-side radiations from a dipole are of opposite polarity, as indicated. Also as indicated, the paths A and S taken by the front-side radiation, while the back-side paths would be the equivalent paths A' and S' (of which s· alone is shown in dashed line}.” in ¶[0128]).
Regarding claim 54, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches wherein generating the acoustic monopole and the acoustic dipole comprises using equalization to control the 
Regarding claim 55, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising wherein the second acoustic radiation pattern is substantially identical to the first acoustic radiation pattern (“In high fidelity sound reproduction systems, the sound reaching the listener should conform as precisely as possible to the supplied source signal, or in accordance with a desired acoustics or sound behavior. The impact of 10 current solid state technology in this field has been such that the electronic components, themselves, add very little coloration to the audio signals being processed.” in ¶[0002]).
Regarding claim 57, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 58, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 45 (see rejection of claim 45 above).
Regarding claim 59, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 46 (see rejection of claim 46 above).

Regarding claim 61, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 48 (see rejection of claim 48 above).
Regarding claim 62, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 49 (see rejection of claim 49 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 50, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger (EP 1 475 996 B1) hereinafter Pfaffinger in view of Zhang et al (EP 2875624 B1) hereinafter Zhang.
Regarding claim 50, Pfaffinger teaches the method of claim 1, Pfaffinger does not specifically disclose the method further comprising wherein the first acoustic radiation pattern corresponds to a Blumlein recording however,
Since it is known in the art as evidenced by Zhang for a method to further comprise wherein the first acoustic radiation pattern corresponds to a Blumlein recording in (“The Blumlein pair consists of an array of two matched microphones 705a, 705b of bi-directional pickup pattern, positioned β = 90° from each other, which corresponds to an offset angle α of 45°for each of the two directional microphones 705a, 705b with regard to the central direction 710 for stereo recording” in ¶[0005]),
An ordinary skilled in the art would have been motivated to modify Pfaffinger with the teachings of Zhang for the benefit of improving the accuracy of the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfaffinger with Zhang.
Regarding claim 63, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 50 (see rejection of claim 50 above).
Claims 53, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger (EP 1 475 996 B1) hereinafter Pfaffinger in view of Greenberger (US 5870484).
Regarding claim 53, Pfaffinger teaches the method of claim 52, Pfaffinger does not specifically disclose the method further comprising where a distance between the first and second sources is approximately half a representative wavelength of the first acoustic radiation pattern however,

An ordinary skilled in the art would have been motivated to modify Pfaffinger with the teachings of Greenberger for the benefit of improving the accuracy of the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfaffinger with Greenberger.
Regarding claim 56, Pfaffinger teaches the method of claim 1, Pfaffinger does not specifically disclose the method further comprising generating the acoustic monopole and the acoustic dipole from sources disposed in a same loudspeaker cabinet however,
Since it is known in the art as evidenced by Greenberger for a method to further comprise generating the acoustic monopole and the acoustic dipole from sources disposed in a same loudspeaker cabinet in (Fig. 15b shows a dipole and a monopole signal going into three transducers inside one rectangular unit producing both acoustic radiation patters),
An ordinary skilled in the art would have been motivated to modify Pfaffinger with the teachings of Greenberger for the benefit of improving the size of the device performing the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfaffinger with Greenberger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654